F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          OCT 18 2002
                                   TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

 JAMES JOSEPH OWENS-EL,
                                             Nos. 02-1281, 02-1296, 02-1297,
          Plaintiff - Appellant,            02-1299, 02-1300, 02-1301, 02-1302,
                                                          02-1317
 v.                                           D.C. Nos. 02-Z-269, 02-Z-216,
                                              02-Z-391, 02-Z-392, 02-Z-673,
 UNITED STATES OF AMERICA,                     02-Z-394, 02-Z-393, 02-Z-691
                                                       (D. Colorado)
          Defendant - Appellee.


                             ORDER AND JUDGMENT *


Before EBEL, LUCERO and O’BRIEN, Circuit Judges.


      Appellant James Joseph Owens-El appeals the dismissal of eight separate

cases filed in the federal district court for the District of Colorado. Two of these

cases were dismissed for appellant’s failure to provide a clear and concise

statement of his claims (Case Nos. 02-1281 & 02-1317); the remaining six were

dismissed because of appellant’s failure to make his initial partial payment of four


      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 36.3.
dollars or show cause why he could not pay (Case Nos. 02-1296, 02-1297, 02-

1299, 02-1300, 02-1301 & 02-1302). Because we find that appellant has already

accumulated three strikes for filing frivolous actions or appeals in the courts of

the United States, we DENY his motions to proceed in forma pauperis in all of his

civil appeals. In Case No. 02-1317, to the extent that appellant has asserted

habeas claims, we DENY a certificate of appealability under 28 U.S.C. § 2255

and AFFIRM the district court’s dismissal of any 28 U.S.C. § 2241 claims.

       The filing fees in appellant’s civil appeals have not been paid. On July 2,

2002, the United States District Court for the District of Colorado denied

appellant’s motion for leave to proceed    in forma pauperis on appeal in Case No.

02-1281. On July 17, 2002, it denied appellant’s motion for leave to proceed         in

forma pauperis on appeal in Case Nos. 02-1296, 02-1297, 02-1299, 02-1300, 02-

1301, and 02-1302. On July 25, 2002, it denied appellant’s motion for leave to

proceed in forma pauperis on appeal in Case No. 02-1317. Under the Prison

Litigation Reform Act of 1995 (“PLRA”), prisoners must pay the full amount of

the filing fee.   See 28 U.S.C. § 1915(b)(1).    Appellant now moves this court to

grant him leave to proceed    in forma pauperis .

       The “three strikes” provision of the Prisoner Litigation Reform Act

(PLRA), 28 U.S.C. § 1915(g), provides that

       In no event shall a prisoner bring a civil action or appeal a judgment in a
       civil action or proceeding under this section if the prisoner has, on 3 or

                                           -2-
       more prior occasions, while incarcerated or detained in any facility, brought
       an action or appeal in a court of the United States that was dismissed on the
       grounds that it is frivolous, malicious, or fails to state a claim upon which
       relief may be granted, unless the prisoner is under imminent danger of
       serious physical injury.

Under this provision, we find that appellant, who is a federal prisoner at the

Medical Center for Federal Prisoners at Springfield, Missouri, has accumulated

three strikes.

       In 1999, appellant’s § 1983 action was dismissed as frivolous by a federal

court in the District of Maryland. Owens v. Maryland, D.C. No. 98-CV-3943-

JFM (D. Md. Dec. 16, 1998 & Feb. 1, 1999), aff’d, 181 F.3d 90 (4th Cir. 1999).

This constitutes his first strike.

       In March 2001, appellant’s appeal of the district court’s dismissal of his

§ 1983 action was also dismissed as frivolous. Owens v. United States, 6 Fed.

Appx. 777, 777-78 (10th Cir. 2001), 2001 U.S. App. LEXIS 5208. This

constitutes his second strike.

       Finally, in August 2001, the Tenth Circuit dismissed Owens-El’s appeal

from the district court’s dismissal of his 28 U.S.C. § 2241 habeas action. Owens-

El v. Pugh, 16 Fed. Appx. 878, 879 (10th Cir. 2001), 2001 U.S. App. LEXIS
17287, cert. denied, 122 S. Ct. 1969 (2002). The court held that appellant “failed

to demonstrate the existence of a reasoned, nonfrivolous argument on the law and

facts in support of the issues raised on appeal.” Id. Although frivolous habeas


                                         -3-
petitions normally may not be counted as strikes under the PLRA, an action that is

filed as a habeas petition, but which actually challenges conditions of

confinement, may be counted. See Jennings v. Natrona County Det. Ctr. Med.

Facility, 175 F.3d 775, 779 & n.2 (10th Cir. 1999) (a habeas petition more

appropriately construed as a § 1983 action is “countable as a strike”). In Owens-

El v. Pugh, the district court dismissed Owens-El’s claims “under 28 U.S.C.

§ 1915(e)(2)(B), concluding that they were factually frivolous.” Owens-El v.

Pugh, 16 Fed. Appx. at 879. The Tenth Circuit affirmed the frivolity of the

claims and held that the action was more properly construed as a civil rights

action because it challenged the conditions of confinement. Id. Thus, the

dismissal of this appeal as frivolous constitutes the third strike against Owens-El.

      Based on appellant’s three strikes under § 1915(g), we DENY his motion to

proceed in forma pauperis in Case Nos. 02-1281, 02-1296, 02-1297, 02-1299, 02-

1300, 02-1301, and 02-1302 . Consequently, appellant shall show cause in

writing within twenty days of the date of this order why 1) the appeal should not

be dismissed for failure to prepay the entire filing fees as required by 28 U.S.C. §

1915(g), or 2) why the provisions of the Prison Litigation Reform Act do not

apply to this proceeding.

      The three strikes provision of 28 U.S.C. § 1915(g) does not apply to

appeals from the dismissal of habeas petitions. Jennings, 175 F.3d at 779. Case


                                         -4-
No. 02-1317 was docketed as a § 2241 habeas action; however, the district court

concluded that the complaint improperly alleged additional claims under §§ 2255

and 1983. (Order of June 11, 2002 at 1-3.) It dismissed the case because Owens-

El failed to comply with the magistrate judge’s order to assert his claims clearly

and concisely and provide specific factual support for each claim. (Id. at 3.)

Appellant argues on appeal that the district court lied in its order about his failure

to provide a clear, concise statement of his case in his amended pleading. (Aplt.

Br. at 3.) This argument is frivolous. To the extent Owens-El has alleged any

habeas claims under § 2255, we DENY a certificate of appealability and dismiss

those claims. We AFFIRM the district court’s dismissal of appellant’s § 2241

claims for failure to state a claim.

      All other motions filed by appellant, including his motion to appoint

counsel and motion for supersedeas bond, are DENIED. Appellant has

accumulated three strikes pursuant to § 1915(g) and may not bring any civil action

or appeal in forma pauperis unless he “is under imminent danger of serious

physical injury.” 28 U.S.C. § 1915(g).


                                        ENTERED FOR THE COURT



                                        David M. Ebel
                                        Circuit Judge


                                          -5-